DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on February 22, 2022 were received and fully considered. Claims 1 and 15 were amended. Claim 21 is new. The current action is FINAL. Please see corresponding rejection headings and response to arguments section below for more detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7, 8, 10-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (The Identification of Human Scent from Epileptic Patients for the Identification of a Biomarker for Epileptic Seizures, Florida International University, October 31, 2017), Nishiyama et al. (US PG Pub. No. 2020/0008756 A1) (hereinafter “Nishiyama”), Le (US PG Pub. No. 2017/0248524 A1), and Chou et al. (US PG Pub. No. 2011/0259081 A1) (hereinafter “Chou”).

Davis, Nishiyama, and Chou were applied in the previous office action.
With respect to claim 1, Davis teaches a method of detecting a seizure comprising collecting volatile organic compounds (see title; see also pg. viii 
However, Davis does not teach collecting volatile organic compounds released into the air from a user’s skin with a collector material of a collector, the collector applied to the user’s skin; the collector material disposed between the user’s skin and an outer layer of the collector, the outer layer isolating the collector material from an external environment; heating the collector material to desorb the volatile organic compounds from the collector material, the collector comprising a heater for heating the collector material; separating a mixture of the volatile organic compounds into its constituent chemicals with a gas chromatography column. 
Nishiyama teaches collecting volatile organic compounds released into the air from a user’s skin with a collector material of a collector, the collector applied to the user’s skin (biogas collected as depicted in Figs. 8 and 10; see also par.0051 “biogases... collected from a skin surface”); heating the collector material to desorb the volatile organic compounds from the collector material, the collector comprising a heater for heating the collector material (par.0110 “a heater may be provided to desorb the 
Le teaches collector material disposed between the user’s skin and an outer layer of the collector, the outer layer isolating the collector material from an external environment (par.0028 “A protective layer 902 surrounds the sensing region 903, preventing analytes or contaminants from outside the tissue from affecting the sensing region 903”; see also Fig. 9).
Chou teaches a gas chromatography column configured to separate mixtures of the volatile organic compounds into their constituent chemicals (par.0107).
Therefore, it would have been prima facie obvious to person having ordinary skill in the art (“PHOSITA”) when the invention was filed to modify Davis such that VOCs are collected from the skin in order to provide a health metric (indication of stress/seizure) that utilizes a miniaturized assembly (e.g. wrist watch device) thereby aiding in ease and comfort to the user, as evidence by Nishiyama. Also, PHOSITA would have had predictable success modifying Davis and Nishiyama to incorporate a protective layer that surrounds the collector material in order to prevent analytes or contaminants from outside the tissue from affecting the sensing region, as evidence by Le (see par.0028). Additionally, PHOSITA would have had predictable success when the invention was filed to modify Davis, Nishiyama, and Le to incorporate a gas chromatography column in order to separate volatile organic compounds into their 
With respect to claim 3, Nishiyama teaches emitting a thermal pulse from the heater to desorb the volatile organic compounds from the collector material (par.0110). Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to emit a thermal pulse in order to desorb the biogas absorbed in the absorbent from the absorbent, as evidence by Nishiyama (see par.0110). 
With respect to claim 4, Nishiyama does not explicitly teach a heating coil and providing power to the heating coil. However, it is understood that Nishiyama’s heater (see par.0110) would inherently require power (in order to desorb the biogas), of which utilizing a heating coils as means for providing power to the heater would require routine skill in the art.
With respect to claim 5, Chou teaches transferring the volatile organic compounds from the collector to the gas chromatography column (par.0107).
With respect to claim 7, Nishiyama teaches separating a mixture of the volatile organic compounds into its constituent chemicals with a gas chromatography column comprises diffusing the volatile organic compounds into and out of a chemically-selective film of the gas chromatography column (gases diffuse into and out of surfaces 
With respect to claim 8, Nishiyama teaches separating a mixture of the volatile organic compounds into its constituent chemicals with a gas chromatography column further comprises heating the gas chromatography column (see par.0110). Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to separate VOCs by heating as an alternative way to separate VOCs, as evidence by Nishiyama (see par.0110).
With respect to claim 10, Davis teaches the steps of ionizing the constituent chemicals to create ionized chemicals and detecting the ionized chemicals and analyzing the ionized chemicals to identify seizure-indicative volatile organic compounds are performed by a detector (see pg.53, 0116).
With respect to claim 11, Nishiyama teaches the detector is an Ion Mobility Spectrometer (IMS) detector (par.0107). Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Davis to incorporate an IMS detector in order to selectively separate one type of substance (VOC) from a mixture including two or more types of substances, as evidence by Nishiyama.
With respect to claim 12, Nishiyama teaches analyzing the ionized chemicals to identify VOCs comprises drawing the ionized chemicals into a drift tube of the IMS and counting an ionic charge of the ionized chemicals at an end of the drift tube (par.0107+ understood that ions flow through channel/tube of the ion mobility spectrometer detector). Therefore, it would have been prima facie obvious to PHOSITA when the 
With respect to claim 13, Nishiyama teaches analyzing the ionized chemicals to identify seizure-indicative volatile organic compounds comprises calculating a reduced mobility value of the ionized chemicals with a processor (par.0117+; par.0115-0119 “ionized gas decreases”). Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Davis to incorporate an IMS detector and drift tube in order to selectively separate one type of substance (VOC) from a mixture including two or more types of substances and determine calculating reduced mobility value of the ionized chemicals, as evidence by Nishiyama.
With respect to claim 14, Nishiyama teaches generating a signal related to the VOCs with a processor (par.0126 “processor... determines whether the biogas concentration is within the normal range”). Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Davis to incorporate a processor in order to determine whether the biogas/VOC (e.g. menthone) is in normal range, as evidence by Nishiyama.
With respect to claim 15, Davis, Nishiyama, Le, and Chou do not explicitly teach generating a signal related to the seizure-indicative volatile organic compounds with the processor comprises generating an alert when a concentration of the seizure-indicative volatile organic compounds is detected. However, PHOSITA would have had predictable success when the invention was filed to incorporate an alarm/alert of impending seizure (based on VOC levels) as it is widely known in the art to provide an 
With respect to claim 20, Davis teaches the seizure-indicative volatile organic compounds comprise at least one of menthone, menthyl acetate, and 3-ethoxy-3, 7-dimethyl1-1, 6octadiene (see pg.73 “menthol”; pg.116 “Menthone... potential biomarker for epileptic seizures”; see also bottom of pg.120 continued on pg.121).
	
Claims 6, 9, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Davis, Nishiyama, Le, and Chou, as applied to claim 1 above, in further view of Peyser et al. (US PG Pub. No. 2007/0027383 A1) (hereinafter “Peyser”).

Peyser was applied in the previous office action.
With respect to claims 6, 9, and 17-19, Davis, Nishiyama, Le, and Chou teach a volatile organic compound detection device, as established above.
However, Davis, Nishiyama, Le, and Chou do not teach and/or suggest the limitations recited in claims 6, 9, and 17-19.
With respect to claim 6, Peyser teaches pumping the volatile organic compounds through a transfer tube (par.0019; par.0063 “various microfluidic control features, such as valves (224), pumps, and the like”).
With respect to claim 9, Peyser teaches injecting the volatile organic compounds into a carrier gas to form a gas plug and injecting the gas plug into the gas 
With respect to claim 17, Peyser teaches an inner layer positioned between the collector material and the user’s skin to prevent the collector material from contacting the user’s skin (Fig. 2A shows an outer layer 208 and a mesh layer 204, wherein the collector material 206 is received between the outer layer 208 and the mesh layer 204).
With respect to claim 18, Peyser teaches the inner layer is a mesh layer (Fig. 2A shows an outer layer 208 and a mesh layer 204, wherein the collector material 206 is received between the outer layer 208 and the mesh layer 204).
With respect to claim 19, Peyser teaches an outer layer, the outer layer configured to isolate the collector material from an external environment, the collector material positioned between the outer layer and the inner layer (Fig. 2A shows an outer layer 208 and a mesh layer 204, wherein the collector material 206 is received between the outer layer 208 and the mesh layer 204).
Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Davis, Nishiyama, Le, and Chou to incorporate a mesh layer, pumps, and valves in the manner recited in order to allow for VOC collection in a manner that eliminates or reduces contamination during detection of VOCs, as evidence by Peyser (par.0046 “act as a barrier to epidermal contaminants”).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Davis, Nishiyama, Le, and Chou, as applied to claim 1 above, in further view of Loboda (US PG Pub. No. 2016/0194590 A1).

However, Davis, Nishiyama, Le, and Chou do not teach the limitations recited in claim 21.
Loboda teaches heating the collector material to desorb the volatile organic compounds from the collector material comprises desorbing the volatile organic compounds from the collector material into a flow channel, the flow channel oriented between the collector material and the outer layer (par.0045 “a discrete site may have a multilayer structure with layers designed for different purposes.  For example, an exterior or top layer may be configured to capture and retain a biological sample, an interior layer may be configured to heat the discrete site to desorb or release the biological material from the discrete site, and a lower layer may be configured for adhesion to the substrate material.  In some embodiments, the top layer may provide the capture site properties that facilitate the capture of targeted biological material.).
Therefore, it would have been prima facie obvious to PHOSITA to modify Davis, Nishiyama, Le, and Chou to heat the collector material in the manner recited in order to heat the discrete site to desorb or release the biological material from the discrete site, as evidence by Loboda.

Response to Arguments
Applicant’s arguments filed with respect to the 35 USC 112B rejections raised in the previous office action were persuasive in view of the current amendment. These rejections are withdrawn.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791